Per curiam.
Michael Howard Booth has petitioned this Court for the volun*540tary surrender of his license to practice law in this state. The State Bar of Georgia recommends this Court accept Booth’s petition. Booth admits violating Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102 (d) in connection with his conviction based on his guilty plea in the Superior Court of Coweta County to two counts of forgery and one count of theft by taking. Booth’s conduct underlying his conviction and his petition consisted of his theft over a two-year period of funds and assets from the law firm of which he was a partner. Booth waives his right to a hearing and requests that he be permitted to surrender his license to practice law which is tantamount to disbarment under Bar Rule 4-110 (f).
Decided February 22, 1999.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
Henderson & Lipscomb, David S. Lipscomb, for Booth.
We have reviewed the record and agree to accept Booth’s petition for the voluntary surrender of his license. The name of Michael Howard Booth is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Booth is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect their interests, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.